DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 5/9/2022 is acknowledged.

Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 8, the term “tight seal” is a relative term which renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).  It is unclear how tight the seal must be between the cap and the transparent chamber to be considered a tight seal or not for the purposes of reading on / meeting the claimed subject matter.
	For the purposes of compact prosecution, Examiner has interpreted that most any seal from contact between the transparent chamber and the cap will be sufficient to read on a tight seal.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 14, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zambrana (WO 2018/031359).

	Regarding claim 1, Zambrana discloses: an apparatus (see apparatus of title), comprising:
	A transparent chamber (the chamber of Zambrana is transparent to microwave radiation – see densification chamber/vessel 10 of pp. 16, ll. 10-18 – and therefore satisfies the broadest reasonable interpretation of a transparent chamber) having a space therein (the chamber of Zambrana has a containing space – see Figs.) for containing an object (what follows is an intended use of the chamber) for containing an object while heating under vacuum (see vacuum atmosphere of pp. 2, ll. 26; heating rate of pp. 2, ll. 7);
	At least one directed energy source (see microwave energy source of pp. 2, ll. 4 and microwave furnace of pp. 2, ll. 26 and first microwave energy source of pp. 8, ll. 9-10);
	A cap on the transparent chamber (see top of chamber, cover 1 of Fig. 2; detailed on pp. 16, ll. 10-18);
	A connection (first port 9 of pp. 16, ll. 21) between the transparent chamber and at least one vacuum (vacuum source of pp. 16, ll. 21).  

	Regarding claim 12, Zambrana discloses: wherein the apparatus includes a temperature sensor (see temperature sensor 26 of Fig. 4 detailed description).

Regarding claim 14, Zambrana discloses: wherein the at least one directed energy source comprises a solid-state laser (Examiner has interpreted that the solid state microwave source is capable of satisfying the broadest reasonable interpretation of a laser – see microwave source of pp. 7, ll. 21).

	Regarding claim 17, Zambrana discloses: a 3D printer comprising the apparatus of claim 16 (the apparatus manufactures 3D objects – see pp. 11, ll. 31, and therefore, satisfies the broadest reasonable interpretation of a 3D printer).

	Regarding claim 18, the pump of Zambrana (see vacuum pump 25 of pp. 18 is interpreted as capable of being turned off to create pressure within the chamber).

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Bi (US 2003/0203205).

Regarding claim 2, Zambrana does not disclose: wherein the connection extends through the cap.
In the same field of endeavor of structural fabrication (see title, abs) as Zambrana and Applicant’s claims, Bi discloses: wherein the cap includes ports/connections (see 708 of [0335]) which extend through the cap.
To add the port of Bi to the additive manufacturing apparatus of Zambrana had the benefit that it allowed for the improved reactor for light reactive deposition with vapor precursors, aerosol precursors and combinations thereof ([0266]), which was desirable in Zambrana.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cap with passthrough of Bi to the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of reactor design for light reactive deposition with vapor precursors, which was desirable in Zambrana.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Triumf (CA 2991516).

Regarding claim 3, Zambrana does not disclose: wherein the apparatus further includes a second cap on the transparent chamber.
In the same field of endeavor of vacuum chamber design as Zambrana (see title, abs) and Applicant’s claims, Triumf discloses: a vacuum chamber with a plurality of caps (see spaced-apart bores 23 and cap screws 24).
To add the plurality of caps / covers of Triumf to the vacuum chamber of Zambrana was a suitable design for the apparatus and a mere duplication of essential working parts, which was desirable in Zambrana.  See MPEP 2144.04(VI)(B) regarding the obviousness of duplications of essential working parts.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the multiple caps/bores of Triumf with the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had was a suitable design for the vacuum chamber and was a mere duplication of essential working parts, which was desirable in Zambrana.

  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of George (US 2957064).

Regarding claim 4, Zambrana does not disclose: wherein the transparent chamber is cylindrical in shape.
In the same field of endeavor of vacuum chamber design as Zambrana and Applicant’s claims (see title, abs), George discloses: a transparent vacuum chamber that has a cylindrical shape (see transparent cylinder 1 and chamber 6).
To combine the cylindrical shape of the transparent cylinder of George with the vacuum chamber of Zambrana was a suitable configuration for the vacuum chamber, which was desirable in Zambrana.   Furthermore, it was an obvious change in shape/configuration of the chamber, which has been held as obvious (see MPEP 2144.04(IV)(B) regarding the obviousness of changes in shape/configuration).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cylindrical transparent chamber of George with the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design for the vacuum chamber, and was an obvious change in shape/configuration of the vacuum chamber, which was desirable in Zambrana.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Ljungblad (WO 2019/185642).

Regarding claim 5, the Zambrana reference does not disclose: wherein the transparent chamber is formed from quartz.
In the same field of endeavor of vacuum chamber design as Zambrana (see title, abs) and Applicant’s claims, Ljungblad discloses: wherein the transparent vacuum chamber is made from synthetic quartz (see pp. 9, ll. 6).
To select the quartz transparent chamber of Ljungblad in the vacuum chamber of Zambrana was a suitable design for its intended uses and allowed for the radiation source to not need free line-of-sight to the powder bed (pp. 9, ll. 6-8), which was desirable in Zambrana.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the quartz transparent vacuum chamber of Ljungblad with the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the radiation source to not need line-of-sight to the powder bed, which was desirable in Zambrana.

Regarding claim 6, the combination Zambrana / Ljungblad discloses: wherein a thickness of the quartz (see quarts of Ljungblad) is sufficien to handle pressurization created by the at least one vacuum (manner of operating / intended use recitation not required to meet the claimed subject matter – see MPEP 2114 regarding the manners of operating / intended uses not limiting or adding patentable weight to apparatus and product claims).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Berishvili (WO 2019/224564).

Regarding claim 7, Zambrana does not disclose: wherein the cap comprises stainless steel.
In the same field of endeavor of vacuum chamber design as Zambrana (see title, abs) and Applicant’s claims, Berishvili discloses: a vacuum tight stainless-steel vacuum chamber housing (see housing 29 of stainless steel in Fig. 3 description).
Stainless steel was a known material for the manufacture of vacuum chamber housings and was a suitable design for the construction of the cap, which was desirable in Zambrana.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the stainless steel material of Berishvili with the vacuum deposition chamber cap / cover of Zambrana to arrive at the claimed invention before the effective filing date because doing so was a suitable design / material for its intended use, which was desirable in Zambrana.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Daugherty (US 2005/0121143).

Regarding claim 8, Zambrana does not disclose: wherein the cap and transparent chamber are polished to provide a tight seal.
Reasonably pertinent to the problem Applicant and Zambrana were trying to solve regarding vacuum chambers (see title, abs, [0026]), Daugherty discloses: wherein the cap and transparent chamber are  polished (see dovetail groove 310 of [0026] – interpreted as crimped/machined/polished as understood by one of ordinary skill in the art – see polished ring portion 315, Id.).
To select the polished portions of Daugherty in the vacuum chamber of Zambrana would have improved the vacuum sealing of the apparatus (Id.), which was desirable in Zambrana.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the polished components of Daugherty with the vacuum chamber apparatus of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the vacuum sealing of the apparatus, which was desirable in Zambrana.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Josephy (US 2003/0178734).

Regarding claim 9, Zambrana does not disclose: wherein the transparent chamber is coated on an inside (what follows is an intended use / manner of operating) to reflect all wavelengths of light except wavelengths from the at least one directed energy source.
In the same field of endeavor of vacuum chamber design (see title, abs) as Zambrana and Applicant’s claims (see title, abs), Josephy discloses: wherein the vacuum chamber is coated with reflective metal layers to form mirror-like surfaces for some wavelengths (see claim 29).  That the wavelengths are tuned to the operating wavelengths of the laser is considered a manner of operating or intended use of the apparatus.  
To select the reflective metal coating of Josephy in the vacuum deposition apparatus of Zambrana would have been a suitable design for the vacuum chamber and improved the reflectivity of the transparent chamber (Id.), which was desirable in Zambrana.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the reflective coating of Josephy with the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved reflectivity in the transparent chamber, which was desirable in Zambrana.

Regarding claim 10, the combination Zambrana / Josephy discloses: wherein the surface of the vacuum chamber is coated with aluminum flakes (see Josephy claim 29), which is interpreted as satisfying the broadest reasonable interpretation of a dielectric stack (aluminum has a dielectric constant different from air and free space and therefore is a dielectric stack).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Elfstroem (US 2016/0311021).

Regarding claim 11, Zambrana does not disclose: wherein the at least one directed energy source comprises: a plurality of lasers positioned around the transparent chamber, the plurality of lasers configured to provide a uniform energy pattern on the object.
In the same field of endeavor of vacuum chamber design (see title, abs, [0049]) as Zambrana, Elfstroem discloses: wherein there are a plurality of laser beams (see plurality of laser beam sources of [0049]).
To select the plurality of laser beam sources as in Elfstroem in the vacuum chamber of Zambrana had the benefit that it was a suitable design for the vacuum chamber and was a mere duplication of essential working parts, which was desirable in Zambrana.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the plurality of laser beams of Elfstroem with the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so was a mere duplication of essential working parts, which was desirable in Zambrana.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Gug (CN 107498043).

	Regarding claim 13, Zambrana discloses: wherein the apparatus includes a control system (see control system of pp. 8, ll. 3-8), the control system operatively connected to the temperature sensor (see temperature/thermal profile control, Id.) and the at least one directed energy source (see microwave energy source of cited portion of pp. 8).
Zambrana is silent as to whether its control system is open or closed loop, and therefore does not disclose:  wherein the control system is a closed loop system.
In the same field of endeavor of vacuum chamber design in manufacturing systems (see title, abs) as Zambrana and Applicant’s claims, Gug discloses: wherein the control system is a closed loop system (see abs).
To add the closed loop controller system of Gug to the vacuum chamber controller of Zambrana had the benefit that it allowed for precise, real-time control of the dynamic stability of the moulding piece temperature field, thus ensuring shaping quality (Id.), which was desirable in Zambrana.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the closed loop controller of Gug to the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for precise, real-time control of the dynamic stability of the moulding piece temperature field, thus ensuring shaping quality, which was desirable in Zambrana.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Tran (US 10299722).

Regarding claim 15, Zambrana does not disclose: wherein the apparatus is configured to increase/decrease volume of the space.
In the same field of endeavor of vacuum chamber design as Zambrana and Applicant’s claims (see title, abs), Tran (US 10299722) discloses: wherein the chamber volume can be dimensionally changeable (col. 64, ll. 49).
To add the dimensionally changeable chamber of Tran to the vacuum chamber of Zambrana had the benefit that it allowed for the ability to tailor the mixture to satisfy a wide variety of physical specifications in either the flowable or stable state (col. 64, ll. 51-53), which was desirable in Zambrana.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the dimensionally changeable container of Tran with the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the ability to tailor the mixture to satisfy a wide variety of physical specifications in either the flowable or stable state, which was desirable in Zambrana.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Carbone (US 2005/0173380).

Regarding claim 16, Zambrana does not disclose: a plate within the transparent chamber wherein the plate is configured to travel along a z-axis.
In the same field of endeavor of vacuum chamber design as Zambrana (see title, abs) and Applicant’s claims, Carbone discloses: a vacuum chamber with a three-axis movable stage (see abs – three-axis movable stages are more likely than not capable of travel along a z-axis).
To combine the z-axis translating stage of Carbone to the vacuum chamber of Zambrana had the benefit that it allowed for the improvement of deposition rate ([0014]), which was desirable in Zambrana.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the translating z-axis stage of Carbone with the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of deposition rate, which was desirable in Zambrana.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743